PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/767,456
Filing Date: 11 Apr 2018
Appellant(s): KONINKLIJKE PHILIPS N.V.



__________________
Van C. Ernest
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on March 23, 2022.
Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 19 November, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Response to Argument

Appellant’s Arguments Regarding the rejection of Claim 1

The Appellant argues that Voss-Kehl fails to teach the subject matter of the invention. The Appellant’s arguments come in the form of three principal arguments. The Appellant’s first argument (page 6-8) is that the instant application differs from the known prior art, because the prior art fails to explicitly teach "the polymerizable content comprising transition metal oxide particles forming at least 80% by weight of the total weight of the polymerizable content, where the polymerizable content forming 2-25% by weight based on the total weight of the imprinting ink composition”. The Appellant alleges that Voss-Kehl does not teach the polymerizable content comprising transition metal oxide particles in a high concentration, forming at least 80% by weight of the total weight of the polymerizable content.  Because Voss-Kehl teaches a very broad range of inorganic nanoparticles that extends from as little as 5% to as much as 95% of the "printed and cured composition". Therefore, Voss-Kehl fails to teach limiting the concentration of transition metal oxide particles to "high concentration" of the polymerizable content, which is defined in claim 1 as "at least 80% by weight of the total weight of the polymerizable content." Further, a range of 5 to 95% of polymerizable content is so extensive, covering 90% of all possibilities, that it would not be obvious to one of ordinary skill in the art to limit the concentration taught by Voss-Kehl to only 80% and above, as recited by claim 1, for increasing a refractive index of pattern layers formed from the imprinting ink composition. The appellant argues that "the facts here present a case where the 'disclosed range is so broad as to encompass a very large number of possible distinct compositions' thus 'requir[ing] non-obvious invention .... ". The Appellant further argues that since determining a concentration of nanoparticles motivated by differing densities does not teach determining a concentration of nanoparticles motivated by increasing refractive index, it thus appears that the finding of obviousness by the Final Office Action is the result of impermissible hindsight analysis afforded by the present claims.

The Appellant’s second argument (page 9-10) is that the prior art fails to teach that the organic acid is present in a range of 0.07-7.00% by weight based on the total weight of the imprinting ink composition. The reason being that the as the solvent is included in the imprinting ink composition, so "the total weight of the imprinting ink composition" necessarily includes the weight of the solvent when the proportion of the polymerization inhibitor is determined. In comparison, para. [0062] of Voss-Kehl provides: "The organic acid may preferably be present in an amount of 0 to 3% by weight of the composition after evaporation of substantially all the solvent." That is, the 0 to 3% of the organic acid by weight of the composition does not include the weight of the solvent in the composition. Therefore, the 0 to 3% range of Voss-Kehl does not teach the 0.07-7.00% range recited in claim 1 because the respective compositions on which the percentage ranges are based are different from one another. The Appellant also alleges that Voss-Kehl fails to teach the use polymerization inhibitor (although Voss-Kehl teaches the use of acetic acid that is used as polymerization inhibitor in the instant application), and further submits that the subject language in claim 1 does not recite the function of the imprinting ink composition or its various ingredients, but rather defines terms used to indicate the percentages of the ingredients within the imprinting ink composition.

Appellant further contends as the third argument (page 11) that the percentages recited in claim 1 provided unexpectedly good results with regard to providing the desired imprinting ink composition by preventing premature polymerization. For example, the Specification provides: "It has been found that the polymerization inhibitors or stabilizers according to Formulae 1-3 are capable of effectively stabilizing TMO particles in such a composition, thereby effectively preventing the formation of 3-D networks or gels that lead to poor quality patterned layers."

Examiner’s Response 

Initially the Examiner would like to point out that most features of the claimed invention are explicitly taught by Voss-Kehl.  Voss-Kehl teaches an imprinting ink composition that comprises of a solvent, a polymerizable content dissolved and/or dispersed in the solvent with the polymerizable content comprising transition metal oxide particles, and at least one polymerization inhibitor (para. {0005-0006], [0013], and [0062]). Voss-Kehl teaches that the printable composition comprises of poly- organosilsesquioxane polymer and oxide particles dispersed in the poly-organosilsesquioxane (para. [005]). Voss-Kohl further teaches the use of zirconia nanoparticles (para. [0033]) (equivalent to transition metal oxide particles) to control (para. [0006]) the refractive index from about 1.0 to 3.0 of the coating by controlling the composition.  Voss-Kehl also teaches that methanol, ethanol, butanol, and 1-methoxy-2-propanol (para. [0060]) can be used as suitable solvents. Voss-Kehl further discloses the use of other ingredients - organic acids such as acetic acid (para. [0062]), which is equivalent to a polymerization inhibitor having a structure as defined in Formula 2. The organic acid (acetic acid) may preferably be present in an amount of 0 to 3% by weight of the composition after evaporation of substantially all solvent (para. [0062]). 

 In response to Appellant’ first argument, the Examiner notes that Voss-Kohl teaches that the composition percentages are parameters that are adjusted based on the specific requirement of process, by teaching that in certain embodiments, the composition comprises from 5 to 95% by weight polymethylsilsesquioxane, and 5 to 95% by weight inorganic particles (para. [0005]). Voss-Kehl further teaches in some implementations, inorganic nanoparticles and other ingredients are incorporated into the composition to give it improved physical properties, including improved hardness, desired viscosity and other flow properties, and control of index of refraction. When nanoparticles are incorporated they can include, for example, one or more of silica, zirconia, and alumina particles (para. [0006]).  Therefore, Voss-Kehl clearly teaches the use zirconia nanoparticles to control the index of refraction to achieve the desired outcome.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention that the composition percentage be optimized to get the desired pattern outcome.  Additionally, the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Therefore, maintaining the specific composition ranges (of the polymerizable content comprising transition metal oxide particles forming at least 80% by weight of the total weight of the polymerizable content, where the polymerizable content forming 2-25% by weight based on the total weight of the imprinting ink composition, as claimed in the instant application) would be a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Additionally, the Examiner takes the position that the Appellant’s argument that a range of 5 to 95% of polymerizable content is very extensive, covering 90% of all possibilities, therefore, it would not be obvious to one of ordinary skill in the art to limit the concentration as taught by Voss-Kehl is not persuasive, because the percentage required would be a function of desired outcome that may vary across products/applications based on requirement.

In response to Appellant’s second argument, the Examiner wants to point out that Voss-Kehl also teaches that the organic acid (acetic acid), which acts as the polymerization inhibitor is present in an amount 0-3% on a solvent-free basis.  The Examiner recognizes that this range would be different on a total imprinting composition basis (lower because of the inclusion of the solvent) as opposed to solvent-free imprinting ink composition basis. However, it would have been obvious to any ordinary artisan that the prior art range would overlap in the lower range of the instant claimed range (covering some of the claimed range of 0.07-7.00% by weight based on the total weight of the imprinting ink composition).  For example, if solvent amount is 50% of total imprinting composition, then the 0-3% solvent free basis would change to 0-1.5% on a total imprinting composition basis; or if solvent amount is 75% of total imprinting composition, then the 0-3% solvent free basis would change to 0-0.75% on a total imprinting composition basis; or if solvent amount is 33.3% of total imprinting composition, then the 0-3% solvent free basis would change to 0-2% on a total imprinting composition basis. Therefore, it would have been obvious to any ordinary artisan that these ranges (calculated on a total imprinting composition basis), although lower than the 0-3% (on a solvent free-basis) as taught by Voss-Kehl, but still would be overlapping with part of range of the claimed range of 0.07-7.0% of the instant application.  Additionally, regarding the argument of functional limitation of including an ingredient of the composition to prevent premature polymerization of the polymerizable content, the Examiner’s position is that - it is the “composition”, which is claimed in the application, additionally,  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Regarding the Appellant’s third argument that instant application process results in an unexpected result, the Examiner’s position is that Voss-Kehl teaches that various factors may affect whether and to what degree the inkjet printed materials may be suited for forming insulating materials of the final article (para. [0063]). However, as discussed by Voss-Kehl, the optical properties (similar to the index of refraction of the instant application) of the ink jet printed material can be important. For example, if the materials scatter visible light, the insulating materials used as a hard coat over the entire touch screen may be conspicuous to a user and may detract from viewing quality on touch panel applications. Alternatively, controlled light scattering may be useful to provide anti-glare properties. Further, it may be desirable to print insulating materials that exhibit relatively little spreading after printing resulting in high quality pattern. Therefore, it would have been obvious to any ordinary artisan that by optimizing the composition ranges of the ingredients by performing routine experimentation (of the polymerizable content comprising transition metal oxide particles along with solvent and other ingredients, as claimed in the instant application) would result in a desired quality optimized article using high quality pattern based on Voss-Kehl’s teaching to provide a method of ink jet printing materials onto a substrate element that includes a conductive coating so that the ink jet printed materials can be hardened to form optimized high quality pattern to form desired final article (para. [0063] [0071]).


Appellant’s Arguments Regarding the rejection of Claims 2-6 and 10

Since the rejection of claim 1 is maintained, and since Appellant submits that the same reasoning are applicable in relation to the cited references, and as there do not appear to be any specific arguments against the rejections of claims 2-6 and 10, the Examiner believes these dependent claim rejections should also be maintained.

Appellant’s Arguments Regarding the rejection of Claims 7-9

Since the rejection of claim 1 is maintained, and since Appellant submits that the same reasoning are applicable in relation to the cited references, and as there do not appear to be any specific arguments against the rejections of claims 7-9, the Examiner believes these dependent claim rejections should also be maintained.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MOHAMMAD M AMEEN/
Examiner, Art Unit 1742

/CHRISTINA A JOHNSON/Supervisory Patent Examiner, Art Unit 1742                                                                                                                                                                                                                                                                                                                                                                                                                


Conferees:
/CHRISTINA A JOHNSON/Supervisory Patent Examiner, Art Unit 1742                                                                                                                                                                                                        
/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.